Writ of error brings for review judgment in favor of plaintiffs in personal injury action wherein the verdict was:
"We, the Jury, find for the Plaintiff, Ruth M. Williams, and assess her damage in the sum of Thirty-five Hundred ($3500.00) Dollars and the damages of J.K. Williams in the sum of Nine Hundred ($900.00) Dollars.
"So say we all.
"E.R. Mendenhall, Foreman."
(Dated March 13, 1937.)
The record comprises some three hundred and fifty pages. The case has been exhaustively briefed, plaintiff in error having devoted forty-four pages to his brief, and defendant in error having consumed some two hundred pages in his reply, the great part of which consists of quotations from the record which have been helpful to us. *Page 880 
After all, however, there are only two questions which we are required to resolve. They are, (1st) Was the evidence sufficient to support the verdict and judgment? And (2nd) Were the instructions given the jury by the court without reversible error? Both questions must be answered in the affirmative.
Plaintiff in error has challenged certain parts of the testimony as being insufficient to constitute basis for the verdict and judgment and certain paragraphs of the instructions given the jury by the court. But, when the evidence is considered in its entirety, it is found sufficient and when the instructions to the jury are considered as a whole they appear to be without reversible error.
On consideration of the entire record, no reversible error is made to appear and, therefore, the judgment should be and is affirmed.
So ordered.
Affirmed.
WHITFIELD, BUFORD, and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN, J., dissents.